UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXHANGE ACT OF 1934 For the transition period from to Commission File No. 1- 6407 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: SOUTHERN UNION SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Required Information A. Financial Statements Financial Statements and Supplemental Schedule dated as of December 31, 2006 and 2005 (with Independent Registered Public Accounting Firm Reports thereon) B. Exhibits 23.1 Consent of Independent Registered Public Accounting Firm 23.2 Consent of Independent Registered Public Accounting Firm Southern Union Savings Plan Financial Statements For The Years Ended December 31, 2006 and 2005 & Report Of Independent Registered Public Accounting Firms & Supplemental Schedule Table of Contents Page Report of Independent Registered Public Accounting Firms 2-3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 15 Signature 16 Note: All other schedules required by Section 2520.103-10 of the Department of Labor's Rules and Regulations for Reporting and Disclosure Under theEmployee Retirement Income Security Act of 1974 have been omitted because they are not applicable. - 1 - Table of Contents Report Of Independent Registered Public Accounting Firm To Participants and Administrator of the Southern Union Savings Plan: We have audited the accompanying statement of net assets available for benefits of Southern Union Company Saving Plan (the “Plan”) as of December 31, 2006, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006, and the changes in its net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule of Assets (Held at End of Year) is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplementary information is the responsibility of the Plan’s management. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McConnell & Jones LLP Houston, Texas June 25, 2007 - 2 - Table of Contents Report Of Independent Registered Public Accounting Firm Southern Union Savings Plan: We have audited the accompanying statement of net assets available for benefits of Southern Union Savings Plan as of December 31, 2005.This financial statement is the responsibility of the Plan's management.Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of net assets available for benefits is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of net assets available for benefits.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall statement of net assets available for benefits presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the statement of net assets available for benefits presents fairly, in all material respects, the net assets available for benefits of Southern Union Savings Plan as of December 31, 2005, in conformity with accounting principles generally accepted in the United States of America. /s/ Parente Randolph, LLC Wilkes-Barre, Pennsylvania June 21, 2006 - 3 - Table of Contents SOUTHERN UNION SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS DECEMBER 31, 2 2006 2005 ASSETS: Investments, at fair value: Southern Union Company common stock $ 53,162,820 $ 60,782,259 Mutual funds - 127,381,639 Common/collective trust - 21,386,290 Participant loans 6,215,028 7,572,523 Money market funds 117,307,257 23,122 Total investments 176,685,105 217,145,833 Receivables: Employer contributions 324,455 17,116 Participant contributions 355,619 49,053 Due from broker - 4,747 Accrued income 30,999 7,896 Total receivables 711,073 78,812 Total assets 177,396,178 217,224,645 LIABILITIES - - NET ASSETS AVAILABLE FOR BENEFITS $ 177,396,178 $ 217,224,645 See Notes to Financial Statements - 4 - Table of Contents SOUTHERN UNION SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2006 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Interest and dividends $ 10,704,934 Employer contributions 10,456,355 Participant contributions 14,062,535 Rollover contributions 993,535 Net appreciation in fair value of investments 14,405,533 Total additions 50,622,892 DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Distributions to participants 90,332,677 Administrative expenses 118,682 Total deductions 90,451,359 Net increase (decrease) (39,828,467 ) NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year 217,224,645 End of year $ 177,396,178 See Notes to Financial Statements - 5 - Table of Contents Southern Union Savings Plan Notes To Financial Statements 1.Description Of Plan The following brief description of the Southern Union Savings Plan (the Plan) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan sponsored by Southern Union Company (the Company).The Plan covers the majority of the employees of the Company and its participating divisions and subsidiaries on the date employment commences. The Plan is designed to comply with Section 4975(e)(7) and the regulations provided thereunder of the Internal Revenue Code of 1986, as amended (the Code), and is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974 (ERISA). On January 3, 2007, all assets in the Plan were transferred from Merrill Lynch Bank and Trust Co., FSB (Merrill Lynch) to JP Morgan Retirement Plan Services, LLC, the Plan’s new trustee.In anticipation of the asset transfer, the Plan’s mutual fund and common/collective trust accounts were transferred to money market funds at December 31, 2006. Contributions Each year, Plan participants (Participants) may elect to contribute a portion of their pretax and after-tax compensation up to the Internal Revenue Service (IRS) limits to the Plan. In addition, Participants may also transfer into the Plan amounts representing qualified roll-overs from other defined benefit or contribution plans. - 6 - Table of Contents Notes To Financial Statements (continued) The Company makes matching contributions to the Plan based on the formulas outlined in the Plan’s provisions. The Company has also elected to make retirement power contributions, as those contributions are defined in the Plan, to eligible Participants. The Plan also provides for discretionary profit sharing and profit incentive contributions. There were no discretionary contributions in 2006. Participants may direct their contributions plus all of the Company’s retirement power contributions, except as outlined in the Plan’s provisions, into various investment options offered by the Plan. Prior to September 28, 2006, all of the Company contributions were invested in company stock, other than the retirement power contribution, which was invested as directed by the Participant. Since September 28, 2006, all company contributions have been participant-directed. During 2006, the Plan offered ten mutual funds, one common/collective trust and Company stock as investment options.
